[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 07-12268                   March 25, 2008
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                    D. C. Docket No. 99-08125-CR-DTKH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WANDA TIRADO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 25, 2008)

Before ANDERSON, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Wanda Tirado appeals her 262-month sentence, following resentencing, for
one count of conspiracy to commit money laundering, in violation of 18 U.S.C.

§ 1956(h), and four counts of money laundering, in violation of 18 U.S.C.

§ 1956(a)(1)(B). Tirado contends that the district court erred by: (1) failing to

consider post-sentence rehabilitative evidence during her resentencing; and (2)

imposing a sentence much harsher than many other defendants convicted of fraud-

related crimes.

      Tirado first contends that the district court erred by failing to consider

evidence of her rehabilitative efforts after her initial sentence hearing. Tirado

admits that this argument is inconsistent with our holding in United States v.

Lorenzo, 471 F.3d 1219 (11th Cir. 2006), but argues that Lorenzo was incorrectly

decided and should be overruled.

      We review de novo whether a district court may consider a certain

sentencing factor. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007).

Under our prior panel precedent rule, this panel cannot overrule another panel’s

prior holding. United States v. Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998)

(en banc).

      In Lorenzo, the defendant’s original sentence had been vacated, and by the

time of his resentence hearing, he had been released from prison. Lorenzo, 471
F.3d at 1220. At his resentence hearing, the district court sentenced him to a more



                                           2
lenient sentence because his behavior following his release from prison showed

that he responded positively to supervision and was maintaining a job. Id. We

held that evidence of a defendant’s post-sentencing rehabilitative conduct did not

fall within any of the 18 U.S.C. § 3553(a) factors. Id. at 1221. Moreover, this

Court stated that consideration of such evidence would contravene two of the

factors by: (1) creating sentencing disparities with defendants who do not get the

opportunity to be resentenced; and (2) violating the Sentencing Commission’s

policy statement that post-sentence rehabilitative conduct is not an appropriate

basis for a downward departure at a resentence hearing. Id. Because the district

court “did not rely on a § 3553 factor and instead directly contravened two factors

under § 3553,” we concluded that the sentence was unreasonable and remanded the

case for resentencing. Id.

      Under the prior panel precedent rule, we cannot overturn Lorenzo’s holding

that evidence of post-sentence rehabilitative conduct is an impermissible factor for

consideration during resentencing, and that consideration of such evidence results

in an unreasonable sentence. Steele, 147 F.3d at 1317–18. Therefore, under the

law of this circuit, the district court did not err by refusing to consider Tirado’s

post-sentence rehabilitative evidence.

        Alternatively, at her resentence hearing, the district court stated that even if



                                            3
it had considered Tirado’s post-sentence rehabilitative evidence, it still would have

imposed the same sentence. In United States v. Keene, 470 F.3d 1347 (11th Cir.

2006), we stated that “‘[t]he Supreme Court and this Court have long recognized

that it is not necessary to decide guidelines issues or remand cases for new

sentence proceedings where the guidelines error, if any, did not affect the

sentence.’” Id. at 1349 (citation omitted). Because the district court explicitly

stated that it would have imposed the same sentence even if it had considered

Tirado’s post-sentence rehabilitative evidence, any error that it committed by

failing to consider that evidence is harmless. See id.

      Tirado next contends that her 262-month sentence is unreasonable because

the district court failed to consider that it was it was significantly longer than the

sentences received by one of her co-defendants and many other individuals

convicted of fraud in this circuit. We review the sentence imposed by the district

court for reasonableness. Clay, 483 F.3d at 743. “Our review for reasonableness is

deferential, and the party challenging the sentence has the burden of establishing

unreasonableness.” Id.

      “[A] sentence may be reviewed for procedural or substantive

unreasonableness.” United States v. Hunt, 459 F.3d 1180, 1182 n.3 (11th Cir.

2006). When reviewing a sentence for procedural reasonableness, we must



                                            4
“ensure that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence.” Gall v. United States, 552 U.S. ___, 128 S. Ct. 586,

597 (2007). “Additionally, a sentence may be substantively unreasonable,

regardless of the procedure used.” Hunt, 459 F.3d at 1182 n.3.

      “The sentencing judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551

U.S.___, 127 S. Ct. 2456, 2468 (2007). Generally, when sentencing inside the

advisory guideline range, the district court is required neither to state explicitly that

it has considered each of the § 3553(a) factors in open court, nor to give a lengthy

explanation for its sentence. See United States v. Agbai, 497 F.3d 1226, 1230

(11th Cir. 2007) (citing Rita, 551 U.S. at___, 127 S. Ct. at 2468–69). It is

sufficient for the court to acknowledge that it has considered the defendant’s

arguments and § 3553(a) factors, Talley, 431 F.3d at 786, and it is within the

district court’s discretion how much weight an individual § 3553(a) factor should

receive, Clay, 483 F.3d at 743. One of the § 3553(a) factors is “the need to avoid



                                            5
unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

      Tirado has not shown that her sentence is unreasonable. The court, after

correctly calculating the guidelines range, stated that it had considered all of the §

3553(a) factors and went on to discuss several of them, including the seriousness

of Tirado’s offense, the need to protect the public, and the need to deter Tirado and

others from committing similar crimes. Tirado did not present any evidence of

similarly situated defendants receiving shorter sentences. The one co-defendant

she points to pleaded guilty to a single count of conspiracy to defraud the United

States, in violation of 18 U.S.C. § 371, which carried a statutory maximum of 60

months imprisonment. In addition, although she cites several other fraud cases

from this circuit, she fails to present any evidence that those defendants had similar

records and were convicted of similar conduct. Accordingly, Tirado has not shown

that her 262-month sentence, which is at the bottom of the guidelines range and is

significantly lower than the 90-year statutory maximum sentence she faced, is

either procedurally or substantively unreasonable. See Clay, 483 F.3d at 743.

      AFFIRMED.




                                           6